PER CURIAM.
This appeal is from a decision of the trial judge allowing the plaintiff below, appellee here, commissions for selling Dairy Queen franchises to two couples, the Pascoes and Olsons, while the appellee-plaintiff was employed as a field supervisor for the appellant-defendants.
The prime question involved in this case is whether or not the plaintiff had done the things required of him by his contract of employment with the defendants, and whether the plaintiff was guilty of misconduct or breach of duty toward the defendants. The trial judge resolved these issues in favor of the plaintiff.
We fail to find error in the voluminous record so we affirm the lower court.
Affirmed.
ALLEN, Acting C. J., and WHITE, J., and MOODY, JAMES S., Associate Judge, concur.